     Case 2:19-cv-01336-TLN-JDP Document 29 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA SALAZAR,                                    No. 2:19-cv-01336-TLN-JDP
12                       Plaintiff,
13            v.                                         ORDER
14    BROWN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. No objections have

23   been filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 22, 2021, are ADOPTED IN FULL;

28          2. This action is DISMISSED for failure to prosecute, failure to comply with court orders,
                                                         1
     Case 2:19-cv-01336-TLN-JDP Document 29 Filed 09/10/21 Page 2 of 2


 1   and failure to comply with the Court’s local rules; and

 2          3. The Clerk of Court is directed to close the case.

 3   Date: September 9, 2021

 4

 5

 6
                                                  Troy L. Nunley
 7                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
